MEMORANDUM OPINION

                                         No. 04-09-00208-CV

                       IN THE INTEREST AND PROTECTION OF R.G.P.


                          From the Probate Court No 1, Bexar County, Texas
                                   Trial Court No. 2009-MH-0862
                             Honorable Oscar J. Kazen, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 20, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to the Bexar County Criminal District Attorney’s Office who has not opposed the

motion. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).



                                                   PER CURIAM